DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Support for Amendments

	The examiner agrees with the applicant that the amendment is supported by the specification.  The examiner thanks the applicant for noting the specific support for the amendment.

Specification

	On what grounds could the applicant seek to rejoin claims 11-20?
	Setting aside the merits of whether rejoinder would be possible, the title should be changed to eliminate the ambiguous antecedent of "their."  For example, the title could be changed to…

LOW-FORCE WAFER TEST PROBES AND PROCESSES FOR THEIR FABRICATION

…in order to preserve reference to the non-examined subject matter and eliminate the ambiguity in the current title.

Claim Rejections - Obviousness - 35 USC § 103

	The examiner agrees with applicant that the previous rejections do not apply to the newly amended claims.  However, the examiner earnestly believes that Chey in view of Wark teaches all limitations of the newly amended claims.
The applicant argues that Chey is silent on the size or dimensions of the components the examiner has mapped to the claims in order to form the rejections of record.  The applicant further argues that it would be abundantly clear to one of ordinary skill in the art that plating 226 and elastomer 228 of Chey do not have a width of less than 10 µm.  The applicant's arguments have been considered fully but they are not persuasive.
Regarding whether Chey is silent on the size or dimension of components, the applicant is correct that Chey does not state explicitly the size or dimensions of the component mapped to the supporting wall.  However, the specification of Chey indicates See MPEP § 2143(G).
Because the examiner finds that Chey deals with sizes and dimensions of components in the same range as the amended claims, Chey explicitly notes experimentation regarding size and dimension of components for the purposes of optimizing functionality, and the MPEP provides guidance noting that implicit motivation exists where it would be common-sensical to improve a product by making it smaller, the prior art of record does meet the limitations of the amended claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chey in view of United States Patent No. 5,929,521 to Wark et al.

Regarding claim 1, Chey teaches a probe structure for cutting into an oxide layer of C4 bump comprising:
a lower base structure (in figure 16, the portion of the device below the line on the outside of the external cylinder) on top of a substrate (224); and an upper blade structure (in figure 16, the portion of the device above the line on the outside of the external cylinder) on top of the lower base structure (figure 16), wherein (i) a crown of a C4 bump is accommodated by a cavity present in the lower base structure (¶ [0042]), (ii) at least one cutting edge of the one or more blades of the upper blade structure is substantially perpendicular to the lower base structure (in figure 16, the slopes containing the blades are not parallel with the base and therefore are substantially perpendicular to it), and (iii) the upper blade structure includes a blade supporting wall (the walls between the slits).
But Chey does not teach explicitly comprising one or more blades or a blade supporting wall with a width less than 10 µm.
However, Wark teaches comprising one or more blades (e.g., 24; 108, 110, 112).

But Chey in view of Wark does not teach explicitly a blade supporting wall with a width less than 10 µm.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to make the blade supporting wall with a width less than 10 µm because such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose 42 C.C.P.A. 817, 105 U.S.P.Q. 237, 220 F.2d 459 (1955).  More specifically, in experimenting with the size of the components, see, e.g., Chey ¶¶ [0038] & [0045], it would have been obvious for one of ordinary skill in the art to make the components smaller in order to decrease the physical footprint of the probe and further decreasing the cost of materials.  See MPEP § 2143(G).

Regarding claim 2, Chey in view of Wark teaches the probe structure of claim 1 and Chey further teaches comprising: the 

Regarding claim 3, Chey in view of Wark teaches the probe structure of claim 1 and Chey further teaches comprising: the cavity present in the lower base structure is cylindrical in shape (figures 18 & 19).

Regarding claim 4, Chey in view of Wark teaches the probe structure of claim 1, and Wark further teaches wherein one or more cutting edges of the one or more blades point towards a center position of the probe structure (figure 4A).

Regarding claim 6, Chey in view of Wark teaches the probe structure of claim 4, but does not teach explicitly further comprising: the one or more cutting edges of the one or more blades are between 0 μm and approximately 10 μm from an edge of the cavity present in the lower base structure.
However, Chey teaches contacts having a pitch range of 15-400 μm (¶ [0060]) and it would have been an obvious matter of design choice to make the distance smaller because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, Chey in view of Wark teaches the probe structure of claim 1, and Chey further teaches wherein the lower base structure includes a toroid layer of conductive material (figures 16 & 17).

Regarding claim 8, Chey in view of Wark teaches the probe structure of claim 7 and Chey further teaches comprises: the toroid layer of conductive material (226) rests on top of a circular pad of conductive material (228).

	Regarding claim 9, Chey in view of Wark teaches the probe structure of claim 1 and Chey further teaches comprising: the upper blade structure has a height of at least 35 μm (¶ [0045]).

Regarding claim 10, Chey in view of Wark teaches the probe structure of claim 9 and Chey further teaches comprising: the lower base structure is a circular pad (228).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
1/29/2021